DETAILED ACTION
This office action is in response to applicant's communication filed on 12/02/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Response to Amendment
In response to the last Office Action, 
Claims 1, 8 and 15 are amended.
Claims 1-20 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over SQLForum-2016 (“sql - How to perform a join with aliases for two tables in oracle? - Stack Overflow”, 01 Apr 2016) in view of DBJournal (“Disambiguating between Duplicate Column Names in MySQL”, 21 Sep 2010), further in view of Focazio (US 2005/0091199 A1)

Regarding claim 1, 
SQLForum-2016 teaches A system comprising:
…the set of data being stored in a first table and a second table, the first table comprising a first attribute and a second attribute that is different from the first attribute, the second table comprising the first attribute and the second attribute, the first attribute of the first table corresponding to a first column, the first attribute of the second table corresponding to a second column; and (page 1, lines 2-13: “ID, Name, Store,…”, “first attribute/first column” equivalent to “Name”, “second attribute/second column” equivalent to “Store”, “first table” equivalent to “TableALong”, “second table” equivalent to “TableBLong”)
joining the set of data contained in the first table and the second table on a join node comprising the at least one programmable processor, the join node comprising a first join key defining the first attribute and a second join key defining the second attribute, the joining comprising: determining that the first table and the second table each include the first attribute and the second attribute; (page 1, line 17: “ON A.NAME = B.NAME and A.STORE = B.STORE”; page 2, lines 7-8: “LEFT OUTER JOIN TableBLong B… ON (A.NAME = B.NAME and A.STORE = B.STORE”, “first join key” equivalent to “.NAME”, “second join key” equivalent to “.STORE”)
… and providing a response to the query, the providing comprising using the joined set of data... (page 2: “SELECT A.ID, A.NAME,…   FROM TableALong…  LEFT OUTER JOIN TableBLong B…. ON (A.NAME = B.NAME and A.STORE = B.STORE) WHERE ...”.  It is well understood in the field of databases that a “SELECT...FROM… ON…” query provides a response using data joined from the tables specified in the “FROM” clause, using the keys specified in the “ON” clause)

Although SQLForum-2016 discloses a join operation between two tables using first and second attributes of the tables, DBJournal does not teach determining that the first column of the first table and the second column of the second table each semantically contain a same set of data; replacing the first attribute corresponding to the first column of the first table with a third attribute that is different from each of the first attribute and second attribute; and ...the joined set of data comprising: the first column with the third attribute; and the second column with the first attribute, the first column and the second column semantically containing the same set of data.
On the other hand, DBJournal teaches determining that the first column of the first table and the second column of the second table each semantically contain a same set of data; replacing the first attribute corresponding to the first column of the first table with a third attribute that is different from each of the first attribute and second attribute; and (page 2: “...the shop_id field appears in both the employees and shops tables because both columns refer to the same data” and page 3: “the database doesn’t complain that the shop_id field appears in both tables. Instead, it handles the duplicate by appending a “_1” to the field name:...” and the resultant table output shown below teach determining first column/attribute (shop_id) of first table (shops) contains same data as second column/attribute (shop_id) of second table (employees), and replacing first attribute of first table (shop_id in shops) with a third attribute (shop_id_1) that is different from other attributes)
...the joined set of data comprising: the first column with the third attribute; and the second column with the first attribute, the first column and the second column semantically containing the same set of data. (page 3: “...handles the duplicate by appending a “_1” to the field name:...” and the resultant table output shown below teaches a resultant joined set of data that comprises two columns corresponding to first and third attributes (shop_id and shop_id_1) that semantically contain the same set of data) 
SQLForum-2016 with the above teachings of DBJournal, as doing so would enable SQLForum-2016 to successfully execute database select operations for tables containing columns with the same name/data (DBJournal, page 3)

The combination of SQLForum-2016 and DBJournal teaches the limitations as stated above. However, it does not explicitly teach “at least one programmable processor; and machine-readable memory storing instructions, which when executed by the at least one processor, cause the at least one programmable processor to perform operations comprising: receiving, by a calculation engine, a query to filter a set of data, … pairing the third attribute with the first attribute and storing pairing information comprising the paired third attribute and the first attribute on the join node;”
On the other hand, Focazio teaches A system comprising: at least one programmable processor; and machine-readable memory storing instructions, which when executed by the at least one processor, cause the at least one programmable processor to perform operations comprising: receiving, by a calculation engine, a query to filter a set of data, (FIGS. 1-2, para [0039-40]: “Processor 106 can execute the instructions contained in QP 200... Processor 106 and memory 100 are part of a computer such as local computer 95 in FIG. 1… QP 200 is a program which accepts the user's input for the query, generates the query, sends the query to the database, and displays the result of the query”, “calculation engine” equivalent to “Query Program”)
pairing the third attribute with the first attribute and storing pairing information comprising the paired third attribute and the first attribute on the join node; (para [0025]: “"added aliases list"…is populated by aliases which have been defined in a SQL template, a FROM clause string, or a JOIN clause string”; FIGS. 1-2: “130 - ADDED ALIASES LIST”, “computer 95”; It is understood that the attribute pairing information can be included in the aliases list which is stored on a computer/node)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SQLForum-2016 and DBJournal with the above teachings of Focazio, as doing so would enable SQLForum-2016 with a system for efficient processing of SQL join queries (Focazio, para [0001]) and store parameters with an alias in an aliases list on a computer, so that only the necessary joins in a query are created (Focazio, para [0017]).

Regarding claim 2, 
SQLForum-2016 as modified by DBJournal and Focazio teaches all the claimed limitations as set forth in the rejection of claim 1 above.
SQLForum-2016 further teaches The system of claim 1, wherein the joining further comprises filtering the first table and the second table based on the first attribute… (page 2: “SELECT A.ID, A.NAME, A.STORE,…  FROM TableALong A…  LEFT OUTER JOIN TableBLong B…  WHERE ...”, “…add a where caluse [clause] where A.NAME='John'… You can add it at the end of the query”; It is  clause above refers to filtering the tables (“TableALong A”, “TableBLong B”) based on the first attribute (“NAME”))
However, SQLForum-2016 does not explicitly teach “…using the pairing information stored on the join node”
 Focazio teaches …using the pairing information stored on the join node (para [0017]: “The QGP generates the SELECT, (filter) WHERE, and ORDER BY clauses. The QGP analyzes each parameter in a parameter list to determine if the parameter is on the added aliases list. If the parameter is not on the added aliases list, the QGP runs the CGP for the parameter...”. It is understood that if the parameter in found in the added aliases list, it is used for filtering and/or joining purposes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SQLForum-2016 with the above teachings of Focazio, as doing so would enable SQLForum-2016 to store parameters with an alias in an aliases list on a computer, so that only the necessary joins in a query are created (Focazio, para [0017]).

Regarding claim 3, 
SQLForum-2016 as modified by DBJournal and Focazio teaches all the claimed limitations as set forth in the rejection of claim 1 above.
SQLForum-2016 further teaches The system of claim 1, wherein the query specifies a filter to be applied to the set of data (page 2: “SELECT A.ID…  FROM TableALong A…  LEFT OUTER JOIN TableBLong B…  ON… WHERE...) and where A.NAME='John' is… You can add it at the end of the query” shows that the SELECT query can further specify a filter (name = ‘John’) to the data resulting from joining TableALong and TableBLong).

Regarding claim 4, 
SQLForum-2016 as modified by DBJournal and Focazio teaches all the claimed limitations as set forth in the rejection of claim 1 above.
SQLForum-2016 further teaches The system of claim 1, wherein the first attribute comprises one or more of a Product ID, an Order ID, a Customer ID, and a Customer Name, and the second attribute comprises one or more of the Customer ID, the Customer Name, and a Customer Address (page 1: “TableALong…  ID, Name, Store, Age”, “TableBLong… ID, Name, Store, StoreAddress”, “first attribute” equivalent to “ID” which is understood to be Customer ID, “second attribute” equivalent to “Name” which is understood to be Customer Name).

Regarding claim 5,
SQLForum-2016 as modified by DBJournal and Focazio teaches all the claimed limitations as set forth in the rejection of claim 1 above.
SQLForum-2016 further teaches The system of claim 1, wherein the first attribute and the second attribute are associated with separate columns of the first table and the second table (page 1, lines 2-13: “ID, Name, Store,…”, “first Name”, “second attribute” equivalent to “Store”, “first table” equivalent to “TableALong”, “second table” equivalent to “TableBLong”).

Regarding claim 7, 
SQLForum-2016 as modified by DBJournal and Focazio teaches all the claimed limitations as set forth in the rejection of claim 1 above.
SQLForum-2016 further teaches The system of claim 1, wherein the query further specifies at least the first join key and the second join key (page 1, line 17: “ON A.NAME = B.NAME and A.STORE = B.STORE”; page 2, lines 7-8: “LEFT OUTER JOIN TableBLong B… ON (A.NAME = B.NAME and A.STORE = B.STORE”, “first join key” equivalent to “.NAME”, “second join key” equivalent to “.STORE”). 

Regarding claim 8, 
Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 9, 
Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 10, 


Regarding claim 11, 
Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 12, 
Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 14, 
Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 15, 
Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 16, 
Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 18, 
Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 19, 
Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SQLForum-2016 in view of DBJournal and Focazio, and further in view of Drupal (“Drupal 8, Documentation - Dynamic Queries - Fields”, 14 September 2017)

Regarding claim 6, 
SQLForum-2016 as modified by DBJournal and Focazio teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
However, SQLForum-2016, DBJournal and Focazio do not teach “The system of claim 1, wherein the joining further comprises receiving an instruction to handle the third attribute as the first attribute for filter purposes, the instruction specifying the third attribute” 
Drupal teaches wherein the joining further comprises receiving an instruction to handle the third attribute as the first attribute for filter purposes, the instruction specifying the third attribute (page 1, lines 1-10 “The above code will instruct the query to select the "title" field of the table with alias "n", and give it an alias of "my_title"”; “attribute” equivalent to “field”; “first attribute” equivalent to “title”; “third attribute” equivalent to “my_title”; The limitation “for filter purposes” has not been given patentable weight as it is understood to be an intended use)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SQLForum-2016, DBJournal and Focazio with the above teachings of Drupal, as doing so would enable SQLForum-2016 to provide an option for the user to explicitly choose an alias for a field/attribute in the table (Col-Replace, page 1: “If no alias is specified, one will be generated automatically”). 

Regarding claim 13, 
Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 20, 
Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW ELL/Primary Examiner, Art Unit 2145